Citation Nr: 1232136	
Decision Date: 09/18/12    Archive Date: 09/24/12

DOCKET NO.  04-07 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disability.

2.  Whether there was clear and unmistakable error (CUE) in an October 1994 rating decision which denied entitlement to service connection for a nervous condition.


REPRESENTATION

Veteran represented by:	Carolyn J. Kerr, Agent


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from October 1991 to July 1992.

This matter came to the Board of Veterans' Appeals (Board) from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  

In an April 2003 rating decision, the RO declined to reopen the claim of service connection for an acquired psychiatric disability on the basis that new and material evidence had not been received.  The Veteran perfected a timely appeal.  

In a May 2007 decision, the Board determined that new and material evidence had not been received to reopen the claim of entitlement to service connection for atypical psychosis, now claimed as schizophrenia.  The Veteran filed a timely appeal to the United States Court of Appeals for Veterans Claims (Court).  Per an August 2009 Joint Motion for Remand (JMR), the parties moved to vacate the Board decision and remand the case to the Board.  In August 2009, the Court granted the Motion and remanded for compliance with the instructions in the JMR.

In October 2010, the issue was remanded.  In a September 2011 decision, the Board determined that new and material evidence had not been received to reopen the claim of entitlement to service connection for an acquired psychiatric disability.  The Veteran filed a timely appeal to the Court.  Per an April 2012 JMR and Court Order, the matter was remanded for compliance with the JMR.  

As will be discussed in the Remand below, in a May 2004 rating decision the RO determined that an October 1994 rating decision did not contain CUE.  

The issues of entitlement to service connection for an acquired psychiatric disability, on the merits, and whether there was CUE in an October 1994 rating decision which denied entitlement to service connection for a nervous condition, are addressed in the REMAND portion of the decision below and are REMANDED to the VA Jackson RO.  VA will notify the Veteran if any further action is required on his part.


FINDINGS OF FACT

1.  In an October 1994 rating decision, the RO denied entitlement to service connection for a nervous disorder; the Veteran did not file a notice of disagreement.  

2.  Additional evidence received since the RO's October 1994 decision, which denied entitlement to service connection for a nervous disorder, is new to the record, relates to an unestablished fact necessary to substantiate the merits of the claim, and raises a reasonable possibility of substantiating the claim of service connection for an acquired psychiatric disability.


CONCLUSIONS OF LAW

1.  The October 1994 rating decision is final.  38 U.S.C.A. § 7105 (West 1991, 2002); 38 C.F.R. § 20.1103 (2011).

2.  New and material evidence has been received since the RO's October 1994 decision, and the claim of service connection for an acquired psychiatric disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  

The Veteran is seeking to reopen a previously denied service connection claim.  The Board concludes that the VCAA does not preclude the Board from adjudicating this portion of the Veteran's claim.  This is so because the Board is taking action favorable to the Veteran by reopening his service connection claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

New & Material Evidence

The RO originally denied service connection for a nervous condition in October 1994, on the basis that a psychiatric disability (however diagnosed) existed prior to service, and was not aggravated during service; and that a schizotypal personality disorder was not a disease or injury for which disability compensation benefits could be paid.

The evidence of record at the time of the last denial of the claim in October 1994 included the Veteran's Form DD 214; his service treatment records; 1992 and 1993 private psychiatric treatment records; a November 1993 VA administrative decision regarding character of discharge, a hearing transcript, and discharge upgrade; a December 1993 VA special psychiatric examination; a 1993 hearing transcript; and statements from the Veteran.

Service treatment records show episodes of brief reactive psychosis and bizarre behavior in May 1992.  Records show that the Veteran reported hearing voices before, even in high school.  In June 1992, the Veteran was hospitalized with a provisional diagnosis of schizophreniform disorder.  At that time he reported that he heard voices since age 14, and was now hearing them again.  He described the voices, and endorsed a longstanding belief in telepathic powers and thought broadcasting.  The Veteran described vague paranoid ideation directed at fellow shipmen, and endorsed intermittent depression with insomnia.

During the course of hospitalization at the Portsmouth Naval Hospital in June-July 1992, the Veteran underwent therapy and psychological testing.  At the time of hospital discharge, the Axis I diagnosis was malingering; the Axis II diagnosis was schizotypal personality disorder with dependent traits.  The Veteran was psychiatrically fit to return to full duty; expeditious administrative separation for unsuitability was recommended, and the Veteran was discharged from active service in July 1992.

Private psychiatric treatment records include an August 1992 assessment summary, indicating that the Veteran was currently psychotic with paranoid delusions, anxiety, agitation, and auditory hallucinations.  Private psychiatric treatment records, dated in March 1993 include an Axis I diagnosis of schizophrenia, paranoid type.

Contentions by the Veteran and testimony from a March 1993 hearing at the RO are to the effect that he did not have psychiatric disability prior to service and noticed its onset first while on active duty.  He specifically noted problems when in Spain while in service. 

A November 1993 VA administrative decision reflects that the Veteran had violations of the Uniform Code for Military Justice on two occasions leading to his discharge under other than honorable conditions.  However, it was determined that the Veteran was mentally ill at the time of his active service to such an extent that he was unable to fully control his actions or distinguish right from wrong.

The report of the December 1993 VA special psychiatric examination reflects that the Veteran had five or six hospitalizations for emotional problems, following his hospitalization in July 1992.

Based on this evidence, the RO concluded that psychiatric disability, however diagnosed, existed prior to active service and was not aggravated beyond normal progression by his active service.  It was concluded that schizotypal personality disorder with dependent traits was not a disease or injury for which disability compensation benefits could be paid.  See 38 C.F.R. § 3.303.  That decision is final.  38 U.S.C.A. § 7105 (West 1991). 

The present claim was initiated by the Veteran in October 2002.  Generally, an unappealed Board denial is final under 38 U.S.C.A. § 7104 and an unappealed RO denial is final under 38 U.S.C.A. § 7105, and the claim may only be reopened through the receipt of "new and material" evidence.  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

The regulation applicable to his appeal provides that new and material evidence means existing evidence that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

Evidence added to the record since October 1994 includes statements by the Veteran that he was first diagnosed with schizophrenia, paranoid type, in August 1992; and statements by the Veteran's father, submitted in September 2003, indicating that there was no prior diagnosis of a psychiatric nature until several months after the Veteran's entry in active service.  Specifically, the Veteran's father stated that the Veteran was fully competent when he entered service and despite the Veteran's statements otherwise he does not recall the Veteran being treated for a psychiatric disability prior to service.  The Veteran's father also stated that the Veteran had been discharged from active service at the psychiatric facility in Portsmouth, Virginia; and that the Veteran had not been the same since his experiences in active service.

The Board finds that the Veteran's father's lay statements constitute new evidence that is material as such statements relate to the lack of a pre-existing disability, which contradicts the prior RO finding that the Veteran's psychiatric disability preexisted service.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  In Shade, the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  The Court further held it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."  Moreover, while the Veteran's father is not shown to have any medical expertise, he is competent to attest to his recollections of the Veteran's medical history prior to entry into service and to his observations prior to, during, and following the Veteran's active service.  Jandreau v. Nicholson, 492 F.3d. 1372, 1377 (Fed. Cir. 2007).  The Board finds his assertions to be credible and relevant to the matter at hand.  Finally, for the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Thus, the claim of service connection for an acquired psychiatric disability is reopened.  38 U.S.C.A. § 5108.  


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for an acquired psychiatric disability is reopened.  To this extent, the appeal is allowed.


REMAND

Acquired psychiatric disability

Service treatment records show episodes of brief reactive psychosis and bizarre behavior in May 1992.  Records show that the Veteran reported hearing voices before, even in high school.  In June 1992, the Veteran was hospitalized with a provisional diagnosis of schizophreniform disorder.  At that time he reported that he heard voices since age 14, and was now hearing them again.  He described the voices, and endorsed a longstanding belief in telepathic powers and thought broadcasting.  The Veteran described vague paranoid ideation directed at fellow shipmen, and endorsed intermittent depression with insomnia.

During the course of hospitalization at the Portsmouth Naval Hospital in June-July 1992, the Veteran underwent therapy and psychological testing.  At the time of hospital discharge, the Axis I diagnosis was malingering; the Axis II diagnosis was schizotypal personality disorder with dependent traits.  The Veteran was psychiatrically fit to return to full duty; expeditious administrative separation for unsuitability was recommended, and the Veteran was discharged from active service in July 1992.

Private psychiatric treatment records include an August 1992 assessment summary, indicating that the Veteran was currently psychotic with paranoid delusions, anxiety, agitation, and auditory hallucinations.  Private psychiatric treatment records, dated in March 1993 include an Axis I diagnosis of schizophrenia, paranoid type.

In light of the documented reports of psychiatric problems during service, and the post-service psychiatric diagnoses, the Board has determined that the Veteran should be afforded a VA examination to assess the nature and etiology of his claimed acquired psychiatric disorder.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Davidson v. Shinseki, 581 F.3rd 1313 (Fed. Cir. Sept. 14, 2009).

CUE

In a May 2004 rating decision, issued to the Veteran in June 2004, the RO determined that an October 1994 rating decision which denied entitlement to a nervous disorder did not contain CUE.  In June 2004, the Veteran submitted correspondence expressing disagreement with regard to the RO's May 2004 determination.  This matter must be returned to the RO for appropriate consideration and issuance of a statement of the case with regard to such issue.  Manlincon v. West, 12, Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for a VA mental examination with an examiner with appropriate expertise to ascertain the nature and etiology of his claimed acquired psychiatric disability.  It is imperative that the claims folder, to include all service treatment records, post-service treatment records, and lay statements be reviewed in conjunction with the examination.  The examiner should offer an opinion as to the following:

a)  Please identify all psychiatric disabilities;

b)  Did any psychiatric disability at least as likely as not (a 50 percent or more degree of probability) have its onset during active service or within a year of separation from service?

c)  Did any psychiatric disability clearly and unmistakably pre-exist the Veteran's period of active service (October 1991 to July 1992)?

d)  If a psychiatric disability pre-existed the Veteran's period of active service, is it clear and unmistakable that it did not undergo an increase in its severity beyond its natural progress?

All opinions and conclusions expressed must be supported by a complete rationale in a report.  The examiner should reconcile any opinion with the service examinations and treatment records, post-service medical evidence, and lay statements of the Veteran and his father.

2.  After completion of the above, the RO/AMC should review the expanded record, and readjudicate the issue of entitlement to service connection for an acquired psychiatric disability, to include an analysis under 38 U.S.C.A. §§ 1111, 1153 and 38 C.F.R. §§ 3.307, 3.309.  If the claim remains denied, the Veteran and his agent should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be remanded to the Board for appellate review.

3.  Appropriate action should be taken pursuant to 38 C.F.R. § 19.26 in response to the June 2004 notice of disagreement, including issuance of an appropriate statement of the case, pertaining to the issue of whether there was CUE in an October 1994 rating decision which denied entitlement to service connection for a nervous condition, so the Veteran may have the opportunity to complete the appeal by filing a timely substantive appeal. 

No action is required of the veteran until he is notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).   The Veteran and his agent have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


